Citation Nr: 1229805	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss

3.  Entitlement to service connection for asbestosis and/or a chronic lung condition as a result of asbestos and diesel exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This decision denied entitlement to service connection for asbestosis and/or a chronic lung condition as secondary to asbestos and diesel exposure and also denied the application to reopen the claim of service connection for bilateral hearing loss.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO; the transcript is of record.  During the hearing, the Veteran raised the issue of entitlement to service connection for tinnitus.  The Board observes that in a June 2010 decision, the RO denied the Veteran's request to reopen the claim of service connection for tinnitus.  In October 2010, the Veteran filed a notice of disagreement as it pertained to this adverse action.  He was issued a Statement of the Case on January 9, 2012.  On March 21, 2012, the RO received the Veteran's substantive appeal.  In April 2012, the RO notified the Veteran that his substantive appeal was not timely as it was not received within 60 days of the January 9, 2012 statement of the case.  Consequently, he was informed that no further action would be undertaken on this issue.  He was given notice of his procedural and appellate rights for the purpose of appealing the decision that his substantive appeal was untimely.  He was also informed that he could make a request to reopen the claim of service connection.  As this issue was raised at the May 2012 Board hearing and as the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

Following that hearing, the presiding Veterans Law Judge held the record open for 30 days to afford the Veteran the opportunity to submit additional evidence in support of his claim.  Since that time, however, he has submitted no such evidence for consideration.   

The issues of entitlement to service connection for bilateral hearing loss and asbestosis and/or chronic lung condition as a result of asbestos and diesel exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 1998 decision, the RO denied the Veteran's claim of service connection for hearing loss.  

2.  In August 2004, the Veteran's request to reopen the claim of service connection for hearing loss was denied.

3.  The Veteran did not appeal the August 1998 or August 2004 decision.  Consequently, they are final.

2.  Evidence received since the last final decision in August 2004 relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

1.  The August 2004 RO decision, which denied the Veteran's claim to reopen the claim of service connection for hearing loss, is final.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the claim of service connection for a hearing loss.  This award represents a grant of the specific issue on appeal although the merits of the claim will be addressed further in the remand section.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the August 2004 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran originally filed a claim of service connection for hearing loss when he submitted an application for benefits in March 1998.  The Veteran claimed that he was exposed to loud noises while working in the engine room and while part of a gun crew.  The record shows that the Veteran served in the Navy.  During service, the Veteran was only administered a whispered and spoken voice test which recorded results of 15 out of 15.  The RO denied the claim by a rating decision in August 1998 stating that hearing loss was not shown in service.  The Veteran did not appeal the adverse determination.  Consequently, the August 1998 RO decision became final.  

In June 2004, the Veteran submitted an application to reopen the claim of service connection for bilateral hearing loss.  In connection, with this claim, the Veteran underwent a VA audio examination in July 2004.  The report shows that the Veteran met the criteria for hearing loss under VA standards.  He was diagnosed as having moderate high frequency sensorineural hearing loss from 2000 -8000 Hz for the right ear and a moderate high frequency sensorineural hearing loss from 4000 -6000 Hz for the left ear.  The examiner stated that a review of the Veteran's service medical records indicated a normal whisper test upon entry into the military and a normal whisper test upon separation from the military.  He also noted that an audiogram dated in February 1964 (1/2 way through his medical service) indicated normal hearing.  The examiner concluded that due to the amount of occupational noise exposure versus military noise exposure, it was not at least as likely as not that the Veteran's hearing loss was related to military noise exposure.  

In August 2004, the RO denied the Veteran's request to reopen the claim of service connection for bilateral hearing loss.  The RO noted that there was no evidence, medical in nature, that established that the current hearing loss was incurred in or aggravated by service or that sensorineural hearing loss became manifest to a compensable degree within one year following separation from service.  The Veteran was provided notice of the decision in August 2004.  He did not appeal the adverse determination.  Thus, the decision became final.

In May 2007, the RO received the Veteran's claim to reopen the claim of service connection for bilateral hearing loss.  Evidence received since the last final decision in August 2004, included treatment records continuing to show hearing loss, as well as a lay statement from the Veteran's sister to the effect that it was observed that the Veteran had decreased hearing in 1966.  The Veteran's wife testified during the Board hearing that she had noticed that the Veteran had a long history of hearing loss.  The Board finds that these lay statements are both new and material.  Specifically, the Veteran's sister's statement raises a reasonable possibility that the Veteran had hearing loss within one year of his service discharge.  As new and material evidence has been received, the claim of service connection is reopened.  As it pertains to the claim of service connection for bilateral hearing loss, further development is required.  This development will be discussed below in the REMAND section.


ORDER

The Veteran's claim of service connection for bilateral hearing loss is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

Service Connection for Bilateral Hearing Loss


The Veteran claims, in essence, that service connection for bilateral hearing loss is warranted due to exposure to noise exposure in service.  He claims that he was a machinist while in the Navy and that he worked in the engine room which was very loud.  He also claims that he was exposed to loud gun noise while in service.  The Veteran also appears to have some postservice occupational noise exposure.

The Veteran's service medical records are negative for any complaints or treatment for hearing loss.  A July 2004 VA opinion stated that it was less likely as not that the Veteran's hearing loss was related to noise exposure in service.  The basis for this opinion was that the Veteran's hearing was normal in service.

The Board is cognizant that there is no evidence that the Veteran had hearing loss while in service; however, given that the claimed noise exposure is consistent with the circumstances of the Veteran's military service, the Board must also consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  In this regard, the July 2004 VA examiner did not provide a rational as to why noise exposure, such as described by the Veteran in service, could not result in any current hearing loss irrespective of any hearing loss noted in service.  The Board cannot address the Veteran's contention that an in-service event (noise exposure) caused hearing loss first detected after service, which is essentially a 'delayed onset' or 'latent onset' theory of entitlement without these medical questions being addressed.  In light of the foregoing, the Board finds that the July 2004 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be scheduled for another VA examination to include an etiology opinion.

Service Connection for Asbestosis and/or Chronic Lung Condition as a Result of Asbestos and Diesel Exposure

The Veteran claims that he has a current lung/respiratory disorder due to service, including exposure to asbestos and/or diesel exposure.  He also testified that he worked in a dusty environment while in service and that caused his current condition.

The determinative question that needs to be addressed concerning this issue is whether the Veteran currently has a lung/respiratory disorder which is due to service, including due to asbestos/diesel exposure in service or working in a dusty environment in service.  The evidence is not clear as to whether the Veteran has a current lung/respiratory disorder.  A July 1992 letter from Dr. Yanta states that the Veteran had modest asbestos induced plaque.  In December 2010, Dr. Eckert, citing the July 1992, found that the Veteran had asbestosis.  Chest X-ray studies have predominately been reportedly normal.  The claims file, however, shows that the Veteran is prescribed Albuterol and he has been noted to have granulomas of both lungs.  Although it was reported that the most recent pulmonary function tests were of poor quality, it was deemed that it did show some abnormality.  Additionally, the Veteran reports receiving recent treatment due to difficulty breathing and that he has been diagnosed as having a current lung disorder (see May 2012 Board Hearing Transcript).  The latest VA opinions of record do not adequately address the conflict in the evidence of record.  Specifically, in March 2012, the VA examiner stated that the Veteran "may" have some mild underlying lung disease related to smoking.  This opinion is speculative and does not address why the Veteran's current respiratory complaints do not equate to a current disability which is due to service, including the claimed incidents of service.  As such, the opinions currently of record are inadequate for adjudication purposes.  In light of the foregoing, another VA examination and opinion is needed prior to an adjudication of the claim.  

During the May 2012 hearing, the Veteran stated that he had sought care at Christian Northeast Hospital for his lung condition on May 12, 2012, and would provide the relevant documentation from that visit following the hearing.  See Hearing Transcript, pp. 8-9.  These records are not currently contained in the claims file.  Thus, the RO/AMC should obtain these records from Christian Northeast Hospital (to include chest x-rays taken), and afford the Veteran an opportunity to submit any additional records relevant to his lung condition, if any.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain records from Christian Northeast Hospital dated from May 12, 2012 concerning the Veteran's respiratory/lung complaints.  The reports should include chest x-ray(s) taken and PFT performed.   Request that the Veteran provide proper authorization to obtain these records.  

2.  Contact the Veteran and request that he provide information regarding all medical facilities and physicians who have treated him for the claimed conditions which are not already of record.  This should specifically include the identification of the physician who prescribes Albuterol.  In this regard, the Veteran should be reminded that he testified that he had relevant records he was going to submit to assist in substantiating his claim.  The Board held the record open in order to give the Veteran an opportunity to submit this evidence to the Board; however, no additional evidence was received.

3.  Schedule the Veteran for a VA audio examination by a physician to determine the nature and etiology of bilateral hearing loss.  All necessary studies and/or tests should be conducted.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hearing loss had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in, or due to an event of service, including noise exposure (i.e., working in the engine room, working as part of a gun crew and being exposed to loud guns firing).  In offering these assessments, the examiner must discuss the opinion provided in the Veteran's VA July 2004 examination report, and the Veteran's statements regarding the onset of hearing loss, as well as the Veteran's postservice noise exposure history.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  The rationale will be deemed inadequate if it is based solely on the fact that the Veteran's hearing in service was normal.  The examiner's rationale should take into consideration the Veteran's lay statements concerning noise exposure in service, which the Board finds credible.  The examiner should also address the Veteran's sister's assertion that she noticed the Veteran having problems hearing in 1966.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Schedule the Veteran for a VA Respiratory/Lung examination for the purpose of determining the etiology of any respiratory/lung disorder/disease found.  The claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examiner should address the following:

a) State whether the Veteran has a current lung/respiratory disease/disorder.  In addressing this, the examiner should comment on the chest X-ray studies of record (including findings of granulomas of both lungs, pleural plaque), pulmonary function tests (showing abnormal results), physical examinations, medical history, the July 1992 letter from Dr. Yanta, and the December 2010 report of Dr. Eckert.

b)  For each lung/respiratory disease/disorder found, the examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that such disease/disorder is related to service, including exposure to a dusty environment, asbestos and/or diesel.  In addressing this question, the examiner should find credible the Veteran's report of being exposed to asbestos, a dusty environment and diesel while in service.  The examiner should also take into consideration, the Veteran's past and extensive history of smoking a pack a day of cigarettes, as well as his postservice exposure to asbestos.  The examiner should elicit a detailed history concerning the onset of the Veteran's respiratory/lung complaints and the frequency of such complaints.

The examiner must provide a complete rationale for all opinions given.  The rationale should be based on a review of the relevant history and sound medical principles.  If the requested opinions cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

5.  Readjudicate the Veteran's claims for service connection for a respiratory disorder and bilateral hearing loss in light of the additional evidence.  If any decision continues to be adverse, the Veteran should be issued an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


